 

Exhibit 10.1

 

AMENDED AND RESTATED SEPARATION AGREEMENT

 

It is hereby agreed by and between Stephen Johnson, an individual residing at
XXXXX (“Employee”) and FC Global Realty Incorporated, a Nevada corporation with
its principle place of business at 40 Ramland Road, Suite 200, Orangeburg, NY
10962 (the “Company”), by its authorized representative, that:

 

1.Employee was employed by the Company under the terms of that certain
employment agreement, dated July 28, 2017, between the Company and the Employee
(the “Employment Agreement”) until he resigned on December 22, 2017, with such
resignation effective as of January 2, 2018, under a Separation Agreement
entered into between the Company and the Employee on December 22, 2017 (the
“Separation Agreement”). The Company and the Employee acknowledge that that
first payment under the Separation Agreement was made in accordance with the
Separation Agreement. The Company and Employee agree to amend and restate the
terms of the Separation Agreement in its entirety. Upon the execution of this
Amended and Restated Separation Agreement (this “Agreement”) the terms of this
Agreement will supersede in its entirety all terms contained in the Employment
Agreement and the Separation Agreement.

 

2.The purpose of this Agreement is to resolve all differences that may now
exist, or may arise in the future under state or federal law regarding the
employment and separation of Employee from employment with the Company, and to
avoid any unnecessary expenditure of time and expense to both parties with
regard to such matters. The parties agree that the following terms of agreement
are in their mutual best interest.

 

3.This Agreement constitutes the complete understanding between the parties. No
other promises or agreements shall be binding or have any effect unless signed
by Employee and the Company.

 

4.Neither the negotiation, undertaking or signing of this Agreement constitutes
or operates as an acknowledgement or admission by the Company that either the
Company, any parent company, subsidiaries, affiliates, divisions, and its and
their successors, assigns, present or former directors, officers, agents,
fiduciaries or employees or any person acting on behalf of the Company
(individually and collectively the “Releasees”) have violated or failed to
comply with any provision of federal or state constitutions, statutes, laws or
regulations, or municipal ordinances or regulations, including but not limited
to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sec. 2000e
et seq., the Civil Rights Act of 1966, 42 U.S.C. Sec. 1981, the Equal Pay Act of
1963, 29 U.S.C. Sec. 206(d), the Age Discrimination in Employment Act of 1967,
29 U.S.C. Sec. 621 et seq., the Americans with Disabilities Act, 42 U.S.C. Sec.
12101 et seq., the Employee Retirement Income Security Act, 29 U.S.C. Sec. 1001
et seq. or with any and all principles of common law, whether in contract or
tort.

 



1

 

 

5.As consideration for this Agreement, the Company agrees to pay to Employee One
Hundred Twenty-Two Thousand, Five Hundred Dollars and Sixty-Four Cents
($122,500.64) in eleven (11) installments as follows: the first six installments
of Ten Thousand Dollars ($10,000), the following four installments of Twelve
Thousand, Five Hundred Dollars ($12,500) and the final one installment of Twelve
Thousand, Five Hundred Dollars and Sixty-Four Cents ($12,500.64). The first
payment shall be made on or before February 15, 2018 by wire to the Employee’s
bank account and the subsequent payments shall be made on or before the 15th day
of each succeeding month, with the final installment to be paid on or before
December 15, 2018, with all payments also made by wire to the Employee’s bank
account. In addition, the Company agrees to issue to Employee Two Hundred
Seventy One Thousand Shares (271,000) shares (subject to appropriate adjustment
for any stock splits, stock or business combinations, recapitalizations or
similar events occurring after the date hereof) of the Company’s common stock
(the “Subject Shares”) as follows. On any business day during the period
commencing on the date that is six months after the date hereof and ending on
the date that is three business days after such six-month anniversary, the
Company shall issue the Subject Shares to Employee by causing the transfer agent
for the Company’s common stock to, as directed by Employee: (a) credit all of
the Subject Shares to balance account of the Employee’s designee with The
Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(DWAC) system, (b) issue and deliver to the Employee or its designee
certificates, registered in the name of the Employee or its designee,
representing all of the Subject Shares, or (c) issue and deliver to the Employee
or its designee all of the Subject Shares through the Direct Registration System
(DRS) of DTC and deliver a statement with respect thereto to the Employee or its
designee, and in any case, the Subject Shares shall not bear, or otherwise be
subject to, any restrictive legend (including, without limitation, any legend
relating to compliance with the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws) or be subject to any
stop-transfer instructions. The Company will also provide a health (medical,
dental and/or vision) insurance reimbursement payment for Employee and his
family, for a period of eleven (11) months. The agreed upon amount for medical
coverage is $3,025 per month and shall be sent via check or wire on or before
the 15th of the month. The foregoing consideration is in lieu of any other
payments that Employee may already be entitled to receive under Company
policies, the Employment Agreement, or the Separation Agreement. This
consideration is meant to, and does, include any vacation pay to which Employee
is entitled. Employee acknowledges and agrees that he is not otherwise entitled
to receive all or any portion of the consideration described in this paragraph.

 

6.With a view to making available to the Employee the benefits of Rule 144
promulgated under the Securities Act (“Rule 144”) and otherwise facilitating the
resale of the Subject Shares by the Employee, the Company agrees to use its
reasonable best efforts to, through June 30, 2019, (a) make and keep public
information available, as those terms are understood and defined Rule 144, and
(b) file with the Securities and Exchange Commission in a timely manner all
reports and other documents required of the Company under the Securities
Exchange Act of 1934, as amended. Employee acknowledges and agrees that he shall
sell the Subject Shares only pursuant to Rule 144 or pursuant to another
available exemption from registration under the Securities Act.

 



2

 

 

7.In consideration of the benefits described in Paragraph 5 above and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged by Employee, Employee hereby releases, for himself and for his
heirs, executors, administrators, successors and assigns, the Releasees, from
any and all claims, causes of action, or liabilities whatsoever, including, but
not limited to, (a) any claim of discrimination, (b) any claim of backpay,
compensatory or punitive damages, (c) any claim specifically arising directly or
indirectly out of the Employment Agreement, Separation Agreement, or any other
employment agreement Employee may have with the Company or Employee’s employment
relationship with the Company, (d) any claim arising from any rights or claims
in law or equity for wrongful discharge, discriminatory treatment under any
local, state or federal law or regulation, (e) any claim under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. Sec. 2000e et seq., the Civil
Rights Act of 1966, 42 U.S.C. Sec. 1981, the Equal Pay Act of 1963, 29 U.S.C.
Sec. 206(d), the Age Discrimination in Employment Act of 1967, 29 U.S.C. Sec.
621 et seq., the Americans with Disabilities Act, 42 U.S.C. Sec.12101 et seq.,
the Employee Retirement Income Security Act, 29 U.S.C. Sec. 1001et seq., the
Family and Medical Leave Acts (the Connecticut Family and Medical Leave Act,
Sec. 31-51kk, et seq. and the federal Family and Medical Leave Act, 29 U.S.C.
2601, et seq.), (f) any claim of statutory or common law right to attorney’s
fees recoverable in any action associated with the foregoing laws or
regulations, (g) any claim of personal injury, breach of contract, defamation,
mental anguish, injury to health and/or personal reputation and (h) any other
claim arising out of, or accruing during, Employee’ employment with, or
termination of his employment from, the Company. The release of claims in this
Agreement shall extend to claims of any nature whatsoever, including claims that
are known or unknown, suspected or unsuspected, contingent or certain.

 

8.The Company and the Employee agree to waive, release, and promise not to bring
or pursue any judicial, quasi-judicial or administrative action against each
other and the Company and the Employee each agree to indemnify, hold harmless
and release each other for any and all claims that one may have against the
other, or in the case of the Company, against its officers, directors or agents,
prior to, during, or following the term of Employment of the employee that
relate to the time during which the Employee was employed by the Company. For
the avoidance of doubt, the Company releases (on behalf of itself and its
officers, directors, affiliates, executives, representatives, agents, and
assigns) Employee (for himself and for his heirs, executors, administrators,
successors and assigns) from any and all claims, causes of action, or
liabilities whatsoever, arising or that may have arisen through the date the
Company executes this Agreement, including claims that are known or unknown,
suspected or unsuspected, contingent or certain.

 

9.Employee and the Company each agree to withdraw and obtain dismissal, with
prejudice, of any and all charges or actions filed against the other party, if
any there be, with any state or federal court and any state, federal, or other
governmental or administrative agency or court, which relate in any way to
Employee’s employment with, or separation from the Company.

 

10.Employee accepts the benefits set forth in paragraph 5 above as full and
final satisfaction for any past, present or future claim to or for
reinstatement, back pay or any compensatory relief available under federal or
state constitutions, statutes, laws or regulations, municipal ordinances or
regulations, or common law, including but not limited to, those statutes and
principles of common law set forth in paragraph 7 above, up to and including the
date of this Agreement.

 



3

 

 

11.Each party agrees not to make public or to disclose to anyone in any manner
the terms of this Agreement, except as may be necessary for the Company to
comply with its disclosure requirements under applicable securities laws, and
except as required to be disclosed to Employee’s or the Company’s accountants
and auditors for purposes of the preparation of financial records or tax
returns. Employee shall not knowingly disparage the Company or any of its
affiliates or any of the Company’s or its affiliates’ officers, employees or
agents. Neither the Company’s nor its affiliates’ officers, employees or agents
shall knowingly disparage Employee.

 

12.Employee acknowledges and agrees:

 

a.that he has, by virtue of this paragraph, been advised to consult with counsel
of his own choice and that he has been given the opportunity to do so prior to
executing this Agreement;

 

b.that he has read this Agreement, that he understands all of the terms of this
Agreement, and that he enters into this Agreement freely and voluntarily;

 

c.that the release set forth in this Agreement is intended to include in its
effect and does include, without limitation, all claims which he does not know
or suspect to exist in his favor at the time of the execution of this Agreement,
and that the terms agreed upon contemplate and extinguish any and all such
claims;

 

d.that if Employee is 40 years of age or older he received this Agreement on the
date hereof and that he shall have a period of twenty-one (21) days thereafter
in which to consider the terms of this Agreement;

 

e.that if Employee is 40 years of age or older and he elects to execute this
Agreement, he shall have a period of seven (7) days following the execution of
the Agreement in which to revoke the Agreement, and that the Agreement will not
become effective or enforceable until this seven-day period has expired.

 

13.In the event that either party breaches any provision of this Agreement, the
breaching party will be liable for all damages the other party may suffer as a
result of such breach, plus any costs and reasonable attorneys’ fees reasonably
incurred in recovering those sums.

 

14.Each party expressly waives trial by jury of any claim that this Agreement
has been breached.

 

15.The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.

 

16.The terms of this Agreement shall be governed by and interpreted in
accordance with the laws of New York, without regard to its conflicts of law
rules.

 



4

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands.

 

As of February 12, 2018 /s/ Stephen M. Johnson   Name: Stephen Johnson       As
of February 12, 2018 FC GLOBAL REALTY INCOPORATED         By: /s/ Matthew
Stolzar   Name: Matthew Stolzar   Its Authorized Representative

 



 